Ex-99.a.1.v NOTICE OF GUARANTEED DELIVERY FOR TENDER OF COMMON SHARES OF BENEFICIAL INTEREST OF DELAWARE INVESTMENTS NATIONAL MUNICIPAL INCOME FUND This form, or one substantially equivalent hereto, must be used to accept the Offer (as defined below) if shareholders’ certificates for common shares of beneficial interest, par value $0.01 per share (the “Shares”) of Delaware Investments National Municipal Income Fund are not immediately available or time will not permit the Letter of Transmittal and other required documents to be delivered to the Depositary on or before 11:59 p.m., New York City time, September 30, 2011, or such later date to which the Offer is extended (the “Expiration Date”). Such form may be delivered by hand or transmitted by facsimile transmission or mailed to the Depositary, and must be received by the Depositary on or before 11:59 p.m. New York City time on the Expiration Date. See Section 2, “Procedures for Tendering Shares,” of the Offer to Purchase. The Depositary: MELLON INVESTOR SERVICES, LLC (operating with the service name BNY MELLON SHAREOWNER SERVICES) Facsimile Copy Number 1-201-680-4626 To Confirm Receipt of Notice of Guaranteed Delivery and Facsimile Transmission 1-201-680-4860 For Account Information Call: From within the U.S., Canada or Puerto Rico 866-416-6001 (toll free) From outside the U.S. 201-680-6579 (collect) By Registered Certified or Express Mail By First Class Mail: or Overnight Courier: By Hand: BNY Mellon Shareowner Services BNY Mellon Shareowner Services BNY Mellon Shareowner Services Attn: Corporate Action Dept., 27th Floor Newport Office Center VII Newport Office Center VII P.O. Box 3301 480 Washington Boulevard 480 Washington Boulevard South Hackensack, NJ 07606 Mail Drop – Reorg Mail Drop - Reorg Attn: Reorganization Dept., 27th Floor Attn: Reorganization Dept., 27th Floor Jersey City, NJ 07310 Jersey City, NJ 07310 DELIVERY OF THIS INSTRUMENT TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE OR TRANSMISSION VIA A FACSIMILE NUMBER OTHER THAN ONE LISTED ABOVE DOES NOT CONSTITUTE A VALID DELIVERY Ladies and Gentlemen: The undersigned hereby tenders to Delaware Investments National Municipal Income Fund (the “Fund”), upon the terms and subject to the conditions set forth in its Offer to Purchase, dated September 1, 2011 and the related Letter of Transmittal (which, together with any amendments or supplements to these documents, collectively constitute the “Offer”), receipt of which is hereby acknowledged, the number of Shares set forth below pursuant to the guaranteed delivery procedures set forth in Section 2, “Procedures for Tendering Shares,” of the Offer to Purchase. Number of Shares Tendered: Certificate Nos. (if available): If Shares will be tendered by book-entry transfer, check box: o The Depository Trust Company Account Number: Name(s) of Record Holder(s): Address: Area Code and Telephone Number: Taxpayer Identification (Social Security) Number: Dated: , 2011 Signature(s) GUARANTEE (Not To Be Used For Signature Guarantee) The undersigned, a participant in the Security Transfer Agents Medallion Program, the New York Stock Exchange Medallion Signature Guarantee Program, the Stock Exchange Medallion Program or an “Eligible Guarantor Institution” as such term is defined in Rule 17Ad-15 under the Securities Exchange Act of 1934, as amended, hereby (a) represents that the above named person(s) “own(s)” the Shares tendered hereby within the meaning of Rule 14e-4 under the Securities Exchange Act of 1934, as amended (“Rule 14e-4”), (b) represents that such tender of Shares complies with Rule l4e-4 and (c) guarantees to deliver to the Depositary either certificates representing the Shares tendered hereby, in proper form for transfer, or confirmation of Book-Entry Transfer of such Shares into the Depositary’s accounts at The Depository Trust Company, in each case with delivery of a properly completed and duly executed Letter of Transmittal, with any required signature guarantees, or an Agent’s Message (as defined in the Offer to Purchase), and any other required documents, within three New York Stock Exchange trading days after the date hereof. Name of Firm: (AUTHORIZED SIGNATURE) Address: Name: (PLEASE PRINT) Title: Area Code and Tel. No.: Dated: , 2011 DO NOT SEND SHARE CERTIFICATES WITH THIS FORM.
